                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOY VANMETER,

               Plaintiff,

v.                                                                    No. CIV 18-0970 RB/JHR

MICHAEL BRIGGS,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       On October 14, 2016, Ms. Joy VanMeter (Plaintiff) met Mr. Michael Briggs (Defendant)

at his home for drinks. Plaintiff contends that Defendant drugged and sexually assaulted her.

Defendant denies that he drugged Plaintiff and maintains that the entire interaction was consensual.

       Plaintiff filed reports with the Albuquerque Police Department (APD) and with the parties’

employer, the University of New Mexico (UNM). She later filed a civil lawsuit in state court,

which Defendant removed. Defendant has filed an answer and counterclaim, and Plaintiff moves

to dismiss his claims for spoliation of evidence and prima facie tort. Having considered the parties’

arguments and relevant law, the Court will deny Plaintiff’s motion to dismiss the spoliation claim

and grant the motion to dismiss the prima facie tort claim.

I.     Factual Background 1

       At the heart of this lawsuit is Plaintiff’s allegation that Defendant drugged and sexually

assaulted her at his home on October 14, 2016. (See Doc. 1-1 (Compl.) ¶¶ 5, 8, 39–78.) Plaintiff

later underwent an examination with a Sexual Assault Nurse Examiner (SANE) nurse (see id. ¶



1
  The Court recites the facts relevant to this motion as they are derived from the Complaint (Doc. 1-1
(Compl.) and Counterclaim (Doc. 3 (Countercl.) at 20–31) and resolves all factual disputes in favor of
Defendant, the non-moving party.
110; see also Doc. 3 (Countercl.) ¶ 34), reported the alleged assault to APD (see Compl. ¶ 113;

Countercl. ¶ 34), and filed a report with UNM, Defendant’s employer (see Countercl. ¶ 34).

       In his Counterclaim, Defendant contends that Plaintiff intentionally deleted “exculpatory”

text messages between her and her husband and knowingly withheld their existence from

investigators because they would have helped Defendant defend himself from the allegations. (See

id. ¶¶ 35–38.) Defendant asserts that “APD [unsuccessfully] attempted to recover these deleted

texts from Ms. VanMeter’s phone,” and her husband also shared the content of some of the

messages with the APD investigator. (Id. ¶ 36.)

       Defendant brings counterclaims against Plaintiff for (I) defamation, (II) malicious abuse of

process, (III) spoliation of evidence (regarding the deleted text messages), (IV) intentional

interference with prospective business relations, (V) intentional infliction of emotional distress,

and (VI) prima facie tort. (See id. ¶¶ 40–90.) Plaintiff moves to dismiss the spoliation and prima

facie tort claims. (Doc. 19.)

II.    Legal Standard

       In reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court “must accept all

the well-pleaded allegations of the [counterclaim] as true and must construe them in the light most

favorable to the [counterclaimant].” In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th

Cir. 2015) (citation omitted). “To survive a motion to dismiss,” the counterclaim does not need to

contain “detailed factual allegations,” but it “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).




                                                  2
III.    Analysis

        A.      Defendant has pled facts sufficient to state a plausible claim to relief for
                spoliation.

        To state a claim for intentional spoliation, Defendant must plausibly allege:

        (1) the existence of a potential lawsuit; (2) the defendant’s knowledge of the
        potential lawsuit; (3) the destruction, mutilation, or significant alteration of
        potential evidence; (4) intent on part of the defendant to disrupt or defeat the
        lawsuit; (5) a causal relationship between the act of spoliation and the inability to
        prove the lawsuit; and (6) damages.

Coleman v. Eddy Potash, Inc., 905 P.2d 185, 189 (N.M. 1995), overruled on other grounds by

Delgado v. Phelps Dodge Chino, Inc., 34 P.3d 1148 (N.M. 2001) (citations omitted). Here,

Defendant asserts facts to show that Plaintiff filed reports with APD and UNM, and therefore

knowingly “created the existence of a potential lawsuit[] and other legal action[,]” satisfying the

first two elements. (Countercl. ¶¶ 60–61.) He alleges that Plaintiff intentionally deleted text

messages from her cell phone related to events described in the lawsuit, sent between herself and

others (including her husband), thereby destroying potential evidence and satisfying the third

element. (See id. ¶¶ 30–31, 35, 62.) He asserts that Plaintiff deleted the messages “to prevent

investigators from becoming aware of [them] and to disrupt [his] ability to defend himself in any

criminal, civil, or public employment proceeding[,]” satisfying the fourth element. (Id. at ¶ 63.)

Defendant alleges that Plaintiff’s “deletion of exculpatory texts . . . limit[ed] his ability to defend

himself and pursue his” counterclaim, satisfying the fifth element. (Id. ¶ 64.) Finally, he asserts

that he has suffered injury as a result of the spoliation, including “termination from his employment

at UNM, injury to his reputation, personal humiliation, mental anguish and suffering[,] and

financial loss[,]” satisfying the sixth element. (Id. ¶ 65.)

        In a cursory fashion, Plaintiff argues that Defendant cannot maintain a claim for spoliation



                                                   3
where the evidence at issue is protected by a privilege recognized by state law. (See Doc. 19 at 7.)

In other words, Plaintiff argues, the privileged communications cannot constitute potential

evidence. Under New Mexico Rule of Evidence 11-505, “[a] person has a privilege to refuse to

disclose, or to prevent another from disclosing, a confidential communication by the person to that

person’s spouse while they were married.” See Rule 11-505(B) N.M.R.A. However, an otherwise

privileged communication may be waived if the person possessing the privilege “voluntarily

discloses or consents to disclosure of any significant part of the matter or communication.” Rule

11-511 N.M.R.A. Defendant argues vehemently that Plaintiff has, through various circumstances,

waived her privilege in the communications. (See Doc. 25 at 15–23; see also Countercl. ¶ 36

(describing APD’s attempts to recover the deleted texts).) Yet, as Plaintiff notes in her reply brief,

the Court has not been called on to decide whether the communications at issue were actually

privileged; 2 rather, the Court’s only task is to determine whether Defendant has plausibly alleged

a claim for spoliation. See Twombly, 550 U.S. at 583 (citation omitted). The Court need not, at this

stage, determine whether the communications are privileged.

        Undaunted, Plaintiff continues with her more pressing argument: accepting as true that

Defendant has plausibly asserted the elements of a spoliation claim, she asks the Court to find “as

a matter of law that the tort of spoliation cannot lie when it is based upon an oral omission or

deletion of communications that are subject to a privilege regardless of waiver.” (Doc. 31 at 2

(emphasis added).) Plaintiff acknowledges that there is no New Mexico law directly on point but

argues “that the New Mexico Supreme Court would recognize that a suit for spoliation based on


2
 Plaintiff asks the Court to ignore the exhibits Defendant attached to his response brief, because to consider
them would require the Court to convert this motion to dismiss into a motion for summary judgment. (See
Doc. 31 at 1–2; see also Docs. 25-1–25-7.) See also Fed. R. Civ. P. 12(d). The Court is able to decide this
motion without considering evidence outside the pleadings and will not, therefore, convert the motion to
one for summary judgment.

                                                      4
failure to disclose or deletion of privileged martial [sic] communications does not state a claim for

relief.” (Id. at 4.) The Court cannot agree.

       When a federal court reviews the sufficiency of a complaint, before the reception
       of any evidence either by affidavit or admissions, its task is necessarily a limited
       one. The issue is not whether a plaintiff will ultimately prevail but whether the
       claimant is entitled to offer evidence to support the claims. Indeed it may appear
       on the face of the pleadings that a recovery is very remote and unlikely but that is
       not the test.

Twombly, 550 U.S. at 583 (Stevens, J., dissenting in part) (quoting Scheuer v. Rhodes, 416 U.S.

232, 236 (1974), overruled on other grounds by Davis v. Scherer, 468 U.S. 183 (1984)).

       In Rhodes, the United States Supreme Court “reversed the Court of Appeals’ dismissal on

the pleadings when the respondents, the Governor and other officials of the State of Ohio, argued

that the petitioners’ claims were barred by sovereign immunity . . . .” Id. The Supreme Court

reasoned that “[w]hatever the plaintiffs may or may not be able to establish as to the merits of their

allegations,” they had sufficiently pled their claims as ones against the defendants in their

individual rather than official capacities “given the favorable reading required by the Federal Rules

of Civil Procedure, and” thus they were “not barred by the Eleventh Amendment.” Id. at 583–84

(quoting Scheuer, 416 U.S. at 238).

       Similarly, here, Defendant has plausibly pled a claim for spoliation of evidence. The Court

acknowledges that the text messages may be protected under New Mexico Rule 11-505, but the

Court is unwilling to find that this evidentiary rule provides authority to absolutely bar a spoliation

claim. Instead, Plaintiff may defend against Defendant’s claim by demonstrating that the text

messages at issue were protected by the marital communications privilege. As the Supreme Court

articulated, the Court is limited to determining whether Defendant has pled facts sufficient to assert

a claim for spoliation. See Twombly, 550 U.S. at 583 (citation omitted). That Defendant may not



                                                  5
ultimately prevail on this claim is not the Court’s concern at the 12(b)(6) stage. Consequently, the

Court will deny Plaintiff’s motion to dismiss Defendant’s claim for spoliation.

        B.      Defendant has not pled facts sufficient to withstand Plaintiff’s motion to
                dismiss his claim for prima facie tort.

        To establish a claim for prima facie tort, a plaintiff must show: “(1) defendant’s lawful but

intentional act; (2) defendant’s intent to injure the plaintiff; (3) injury to the plaintiff; and (4) no

justification for defendant’s acts.” Andrews v. Stallings, 892 P.2d 611, 626 (N.M. Ct. App. 1995)

(citing Schmitz v. Smentowski, 785 P.2d 726, 734 (N.M. 1990)). Here, Defendant asserts that

Plaintiff “engaged in an intentional, lawful act” that was intended to and did cause harm to

Defendant, and that she “lacked any legitimate justification for her injurious actions.” (See

Countercl. ¶¶ 85–88.)

        While he attempts to clarify his claim in his response brief (see Doc. 25 at 23–24), the

Court finds that the allegations in his Counterclaim merely recite the elements of a prima facie tort

claim. Defendant fails to allege any specific facts relevant to the claim and, thus, fails to state a

plausible claim for relief. See Iqbal, 556 U.S. at 678 (“[a] pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action’” cannot survive a

motion to dismiss). The Court will grant Plaintiff’s motion with respect to Defendant’s prima facie

tort claim.

        THEREFORE,

        IT IS ORDERED that Plaintiff’s Motion to Dismiss (Doc. 19) is GRANTED IN PART

as described herein.

                                                        ___________________________________
                                                        ROBERT C. BRACK
                                                        SENIOR U.S. DISTRICT JUDGE



                                                   6
